Citation Nr: 0714345	
Decision Date: 05/15/07    Archive Date: 06/01/07

DOCKET NO.  04-19 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire


THE ISSUES

1.  Entitlement to service connection for arthritic condition 
of the costovertebral joints (claimed as arthritic condition 
of the chest and lungs), to include as due to an undiagnosed 
illness. 

2.  Entitlement to service connection for joint/muscle pain 
in the arms and thighs, to include as due to an undiagnosed 
illness. 

3.  Entitlement to service connection for chronic fatigue 
syndrome (CFS), to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


INTRODUCTION

The veteran served on active duty from October 1975 to 
January 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire, wherein the RO denied service 
connection for arthritic condition of the costovertebral 
joints (claimed as arthritic condition of the chest/lungs) 
and joint/muscle pain in the arms and thighs, to include as 
due to undiagnosed illness. 

This appeal also stems from an October 2004 rating action, 
wherein the RO denied service connection for CFS.  
 
This veteran has filed timely substantive appeals with 
respect to the September 2003 and October 2004 rating 
actions.  

The Board observes that service connection has been 
established for residuals of pneumothorax (collapsed lung), 
status post chest-tube insertion and residuals of fracture 
right ribs 5-10.  Thus, appellate consideration of the issue 
of entitlement to  service connection for arthritic condition 
of the costovertebral joints (claimed as arthritic condition 
of the chest and lungs), to include as due to an undiagnosed 
illness, does not include any reference to the service-
connected residuals of fractured right ribs, 5-10, or status-
post chest tube insertion, collapsed lung.   

In addition, service connection has also been established for 
chronic low back strain with degenerative changes and 
residuals of a fracture pelvis and, status-post residuals of 
a fracture of the right ankle with chronic strain (claimed as 
a right fibula fracture).  Therefore, appellate review of the 
issue of entitlement to service connection for joint/muscle 
pain in the arms and thighs, to include as due to an 
undiagnosed illness, does not include any reference to the 
service-connected low back or residuals of a fractured pelvis 
and right ankle disabilities.  

Finally, in May 2004 and March 2005, the veteran testified 
before a RO Hearing Officer at the Manchester, New Hampshire 
RO concerning the issues on appeal.  Copies of the hearing 
transcripts have been associate with the claims files. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the claims file reflects that additional 
evidentiary development is necessary prior to final appellate 
review of the claims on appeal.  To that end, a January 2005 
Social Security Administration (SSA) award decision letter 
reflects that the veteran is in receipt of disability 
benefits.  Pertinent medical records upon which SSA based 
their January 2005 decision, included, but was not limited 
to, VA outpatient treatment reports from VA Medical Centers 
(VAMCs) in Manchester, New Hampshire and White River 
Junction, Vermont, dated from June 2002 to April 2004, and a 
Residuals Functional Capacity Assessment (RFCA) examination 
report, prepared by a private physician on behalf of SSA in 
December 18, 2003.  While VA outpatient records have been 
obtained from the aforementioned VA medical facilities and 
associated with the claims files, the December 2003 RFCA 
examination report is absent.  The Court has made it 
abundantly clear that the records concerning awards of Social 
Security disability benefits are relevant and must be 
obtained.  Masors v. Derwinski, 2 Vet. App. 181 (1992).  The 
RO should contact the SSA and attempt to obtain copies of the 
decision granting benefits as well as any medical evidence 
used in reaching that decision.  

Thus, prior to adjudication of the claims on appeal, copies 
of supporting medical documents that SSA based their January 
2005 determination upon must be obtained and associated with 
the claims files.  VA has a duty to obtain Social Security 
Administration records when it has actual notice that the 
veteran was receiving SSA benefits.  See Voerth v. West, 13 
Vet. App. 117, 121 (1999).  The Board is of the opinion that 
they could be relevant to the issues on appeal.

In addition, a review of the claims folder shows that the 
veteran continues to receive VA care for joint pains from the 
VAMC in Manchester, New Hampshire (see, March 2006 VA 
outpatient report, reflecting that the veteran was seen for 
continuing joint pain.  He was scheduled for a follow-up 
appointment; however, records of his VA treatment subsequent 
to April 2006 have not been associated with the claims 
folders.  The Board points out that VA must obtain for the 
record any outstanding pertinent records generated by VA 
facilities that may have an impact on the adjudication of a 
claim since these records are considered constructively in 
the possession of VA adjudicators during the consideration of 
a claim, regardless of whether those records are physically 
on file, see Dunn v. West, 11 Vet. App. 462, 466-67 (1998); 
Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Further, the 
law requires VA to obtain these outstanding VA records.  See 
38 U.S.C.A. § 5103A(b-c) (West 2002); 38 C.F.R. § 3.159(c) 
(2006).  As such, for this reason as well, the Board has no 
discretion and must remand the claims on appeal.

In a February 2007 statement the veteran's representative 
asserted that a remand was necessary due to the lack of an 
adequate examination.  After any additional evidence is added 
to the claims file, the agency of original jurisdiction (AOJ) 
should consider whether any additional development, including 
new examination, is warranted.  




Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO should contact the veteran 
and request that he identify all VA and 
non- VA health care providers that have 
treated him since April 2006 for the 
following reported disabilities:  
arthritic condition involving the 
costo-vertebral joints (claimed as 
arthritic condition of the chest and 
lungs); joint/muscle pain in the arms 
and thighs; and CFS.  This should 
specifically include records of 
treatment from VAMC in Manchester, New 
Hampshire, dated since April 2006.  As 
needed, the AOJ should enlist the aid 
of the veteran in securing these 
records, to include requesting that he 
provide any necessary authorizations.  
If any requested records are not 
available, or if the search for any 
such records otherwise yields negative 
results, such fact(s) should clearly be 
documented in the claims files, and the 
veteran should be informed in writing.

2.  The RO should contact the 
appropriate Social Security 
Administration (SSA) office to obtain 
copies of the medical records 
associated with the appellant's January 
2005 grant of SSA disability benefits 
and those upon which any continuing 
award was based. All such records are 
to be associated with the claims file.  
The RO should continue to request these 
records, either until the records are 
obtained or until it is reasonably 
certain that the records do not exist 
or that further efforts to obtain the 
records would be futile.  All efforts 
to obtain these records should be fully 
documented, and SSA must provide a 
negative response if records are not 
available. 

3.  The RO should arrange for any 
further development that might be 
suggested by the results of the 
development above (e.g. VA examination 
or medical opinion).  Then, the RO 
should readjudicate the claims on 
appeal.  If any benefit sought remains 
denied, the appellant should be issued 
an appropriate supplemental statement 
of the case and afforded the 
opportunity to respond.  The case 
should then be returned to the Board 
for further appellate review, if 
otherwise in order.    

The purposes of this remand are to ensure that the 
evidentiary record is complete to the extent possible and to 
ensure that due process considerations are met.  The veteran 
has the right to submit additional evidence and argument on 
the matters the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

